DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 
Status of the Claims
The amendment/remarks received 03/25/2022 and supplemental response received 03/25/2022 have been entered and fully considered.  Claims 1, 3, 8-9, and 11 pending.  Claims 2, 4-7, 10, and 12-14 are cancelled.  Claims 1 and 9 are amended.  Claims 1, 3, 8-9, and 11 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0357628 A1 (“Li”) in view of JP 2001-015172 A (“Maekawa”) and US 2015/0243997 A1 (“Park”).
Regarding claims 1, 9, and 11, Li discloses a lithium secondary battery comprising a negative electrode (Abstract; [0002], [0035]).  The negative electrode comprises a negative current collector ([0039]), a negative active material layer formed on the negative current collector ([0035]), and a lithium metal containing layer (or stabilizing layer) ([0020]).  The lithium metal containing layer comprises lithium metal ([0023]) and a metal oxide ([0026]).  The metal oxide may be at least one of Al2O3, TiO2, and ZrO2 ([0026]).  The mass ratio of lithium metal to metal oxide may be, for example, 80:20 ([0031]; [0040]).  The negative electrode active material may be Si, Si alloy, SiOx, where 0.5≦x≦1.5 ([0035]).
Further regarding claim 9, upon first charging, the lithium in the lithium metal containing layer (stabilizing layer) would pre-lithiate the negative electrode active material in the negative electrode active material layer.  See, for example, the discussion in [0004]-[0005] of Li.
As discussed above, Li discloses the mass ratio of lithium metal to metal oxide may be, for example, 80:20 ([0031]; [0040]).  It is the position that because the lithium in the layer intercalates into the negative active material the claimed range is inherently met by Li.  However, even if Li does not teach the claimed range it would have been obvious over Maekawa.  Maekawa teaches that the preferred lithium preload amount is appropriately selected with the amount of irreversible side reactions of the negative electrode material with lithium, that is, the charge/discharge efficiency of the initial cycle as an index ([0014]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of lithium intercalated into the negative electrode active material based on the amount of irreversible side reactions of the negative electrode material with lithium.
Li does not expressly disclose an adhesive layer disposed between the negative electrode active material layer and the lithium metal layer, wherein the adhesive layer comprises an organic-based binder, the organic-based binder comprising a polymer of a lithium salt of acrylic monomers, and wherein the acrylic monomers comprise at least one selected from the group consisting of methyl acrylate, vinyl acrylate, ethyl acrylate, acrylonitrile, butyl methyl acrylate, acrylic acid, and acrylamide.
Maekawa discloses a negative electrode sheet in which a lithium source (in this case a lithium metal foil) has been previously attached via an auxiliary layer (Abstract; [0013]).  The auxiliary layer is provided so that a rapid reaction with the negative electrode material accompanied by heat generation is avoided ([0007], [0019]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an auxiliary layer (“the adhesive layer”) as taught by Maekawa to avoid a rapid reaction with the negative electrode material accompanied by heat generation.
Maekawa discloses the auxiliary layer comprises an organic polymer material, which may be a binder used when forming an electrode mixture ([0020]).  However, Maekawa is silent regarding the organic-based binder comprising an alkali metal salt.
Park discloses a negative electrode for a secondary battery (Abstract).  The negative electrode comprises an interlayer between a current collector and a negative electrode active material layer (Abstract).  The interlayer comprises at least one polymer selected from a cation-substituted polycarboxylic acid ([0036]).  The cation may be a lithium ion ([0038]).  The polycarboxylic acid may be polyacrylic acid ([0039]).  A carboxyl group of lithium polyacrylate in the interlayer reacts with a silanol group present on the surface of silicon-based negative electrode active material, improving bonding strength between the interlayer and the negative electrode active material layer ([0055]).  (It is noted that the negative electrode active material taught by Li includes silicon ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add lithium polyacrylate to the auxiliary layer of Li because it would improve bonding strength between the auxiliary layer and the negative electrode active material layer in view of the disclosure of Park.
Regarding claim 3, modified Li discloses the negative electrode of claim 1.  Li discloses the thickness of the lithium metal containing layer may have a thickness of 1 µm to 50 µm or 3 µm to 30 µm ([0033]).  The range disclosed by Li (i.e. µm to 30 µm) overlaps the claimed range.  The thickness of the lithium metal layer would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the thickness disclosed by Li overlaps the thickness as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 8, modified Li discloses the negative electrode of claim 1.  Maekawa discloses the thickness of the auxiliary layer is preferably 0.2 µm or more and 40 µm or less ([0020]).  The thickness of the adhesive layer would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the thickness disclosed by Maekawa overlaps the thickness as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 03/10/2022 and 03/25/2022 have been fully considered but they are not persuasive.
Applicant argues there is no motivation to combine Li with Maekawa and Park (03/10/2022 Remarks, pp. 7-8).  In response, please consider the following.
Maekawa discloses an auxiliary layer is provided so that a rapid reaction with the negative electrode material accompanied by heat generation is avoided ([0007], [0019]).  The auxiliary layer comprises an organic polymer material, which may be a binder used when forming an electrode mixture ([0020]).  
Park discloses a negative electrode comprising an interlayer between a current collector and a negative electrode active material layer (Abstract).  The interlayer comprises at least one polymer such as lithium polyacrylate (“LiPAA”) ([0055]).  A carboxyl group of lithium polyacrylate in the interlayer reacts with a silanol group present on the surface of silicon-based negative electrode active material, improving bonding strength between the interlayer and the negative electrode active material layer ([0055]).  The active material of Li is a silicon based active material ([0035]).  It is therefore the position of the Office that the electrode of Li would appreciate the benefits of the auxiliary layer taught by Maekawa (avoiding a rapid reaction of lithium and the negative electrode material accompanied by heat generation) and the benefits of the binder taught by Park (improving bonding strength between the layer containing the binder (in Park, the layer is the interlayer; in the combination above, the layer is the auxiliary layer) and the negative electrode active material layer containing silicon.
Moreover, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues the presence of unexpected results in the claimed invention.  While the Office appreciates that the claims are closer to being commensurate in scope with the data, the broadest claims are nevertheless not commensurate in scope with the data offered in support of the allegation of unexpected results.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In this case, it is noted that no data is provided for zinc oxide (additional example 2 contains zirconium oxide, however) or acrylic monomers of methyl acrylate, vinyl acrylate, ethyl acrylate, acrylonitrile, butyl methyl acrylate, and acrylamide.  It is not clear that the entire claimed range would appreciate the benefits discussed by applicant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727